Citation Nr: 0627167	
Decision Date: 08/28/06    Archive Date: 09/06/06

DOCKET NO.  00-05 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased original evaluation for shell 
fragment wound scar of the right forearm, currently rated as 
10 percent disabling.

2.  Entitlement to an increased original evaluation for shell 
fragment wound scar over the thoracic spine, currently rated 
as 10 percent disabling.

3.  Entitlement to a compensable original evaluation for 
residuals of a shell fragment wound of the right lower 
abdomen, currently rated as 0 percent disabling.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Counsel
INTRODUCTION

The veteran served on active duty from May 1966 to January 
1970.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 1999 rating decision of the 
Atlanta, Georgia, Department of Veterans Affairs (VA) 
Regional Office (RO).  This case was previously remanded 
twice by the Board for additional development.  That 
development has been completed with respect to the issue of 
the right forearm scar and the thoracic spine scar and those 
issues are now ready for appellate review.

The issue of entitlement to a compensable original evaluation 
for residuals of a shell fragment wound of the right lower 
abdomen, is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The shell fragment wound scar of the right forearm is 
characterized by a scar measuring 3 centimeters by .25 
centimeters, with no ulceration or associated functional 
loss.  


2.  The shell fragment wound scar over the thoracic spine is 
characterized by a scar measuring 3 centimeters by .2 
centimeters, with no ulceration or associated functional 
loss.  


CONCLUSIONS OF LAW

1.  The criteria for an original evaluation in excess of 10 
percent for a shell fragment wound scar of the right forearm 
are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 
38 C.F.R. § 4.118, Diagnostic Codes 7804, 7805 (2002); 
38 C.F.R. § 4.118, Diagnostic Code 7801, 7803, 7804, 7805 
(2005).  

2.  The criteria for an original evaluation in excess of 10 
percent for a shell fragment wound scar over the thoracic 
spine are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 
2002); 38 C.F.R. § 4.118, Diagnostic Codes 7804, 7805 (2002); 
38 C.F.R. § 4.118, Diagnostic Code 7801, 7803, 7804, 7805 
(2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  The VCAA 
imposes obligations on VA in terms of its duties to notify 
and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159 (b) (2005); Quartuccio v. Principi. 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language 
of 38 C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied.  With regard to element (1), above, the Board 
notes that the RO sent the appellant VCAA notice letters in 
October 2002, July 2003, and June 2004 that told him what was 
necessary for his claims to be granted.  In addition, by 
virtue of the rating decision on appeal, the statement of the 
case (SOC) and the Supplemental Statements of the Case 
(SSOCs), he was provided with specific information as to why 
his claims seeking increased ratings for his scars were being 
denied, and of the evidence that was lacking.

With regard to elements (2) and (3), the Board notes that the 
RO's October 2002, July 2003, and June 2004 letters notified 
the appellant of his and VA's respective responsibilities for 
obtaining information and evidence under the VCAA.  More 
specifically, the letter explained that VA would help him get 
such things as medical records, or records from other Federal 
agencies, but that he was responsible for providing any 
necessary releases and enough information about the records 
so that VA could request them from the person or agency that 
had them.

Finally, with respect to element (4), the Board notes that 
the June 2004 letter asked the veteran to identify any other 
evidence or information that he thinks will support his 
claim.  In addition, he was supplied with the complete text 
of 38 C.F.R. § 3.159(b)(1) by way of the April 2006 SSOC.

In concluding that the VCAA notice requirements have been 
satisfied, the Board has relied on communications other than 
the RO's formal VCAA notice letters to the claimant.  
However, at its core, what the VCAA seeks to achieve is to 
give the appellant notice of the elements outlined above.  
Once that has been done irrespective of whether it has been 
done by way of a single notice letter, or via more than one 
communication the essential purposes of the VCAA have been 
satisfied.  Here, the Board finds that, because each of the 
four content requirements of a VCAA notice has been met, any 
error in not providing a single notice to the appellant 
covering all content requirements was harmless.  See, 
38 C.F.R. § 20.1102 (2005)

The Court in Pelegrini also held, in part, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the initial AOJ decision was made 
prior to the veteran having been fully informed of the VCAA.  
However, the Board finds that any defect with respect to the 
VCAA notice requirement in this case was harmless error in 
that the veteran has had a full opportunity to present 
evidence or argument after receiving the most recent VCAA 
notification letter in June 2004.  The most recent SSOC is 
dated in April 2006.  Although the notice was sent following 
the decisions on appeal, the delay in issuing the notice was 
not prejudicial to the veteran.  The delay did not affect the 
essential fairness of the adjudication, because the RO re-
adjudicated the claim, based on all the evidence of record, 
after the notice was sent.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 
(Fed. Cir. April 5, 2006).  Because entitlement to higher 
ratings has been denied, any question regarding the effective 
date is moot and any deficiency in the content of the notice 
is not prejudicial to the veteran.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2005).  The RO 
obtained service medical records, private treatment records, 
and provided the veteran with several VA examinations.  There 
is no indication that there is any other evidence that has 
not been obtained with respect to the scars of the right 
forearm and thoracic spine area.

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has essentially met 
the requirements of the VCAA, and there would be no benefit 
in developing this case further.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for further consideration of the claim 
under the VCAA, poses no prejudice to the appellant.  See 
Bernard v. Brown, 4 Vet. App. at 394; VAOPGCPREC 16-92.  

II.  Increased rating

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002).  
Percentage evaluations are determined by comparing the 
manifestations of a particular disorder with the requirements 
contained in the VA's Schedule for Rating Disabilities 
(Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings 
contained in the Rating Schedule represent, as far as can 
practically be determined, the average impairment in earning 
capacity resulting from such disease or injury and their 
residual conditions in civilian occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1 (2005).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2004); Schafrath v. Derwinski, 1 Vet. App. 
589, 594 (1991).  While the regulations require review of the 
recorded history of a disability by the adjudicator to ensure 
a more accurate evaluation, the regulations do not give past 
medical reports precedence over the current medical findings.  
However, in Fenderson v. West, 12 Vet. App. 119 (1999), it 
was held that evidence to be considered in the appeal of an 
initial assignment of a rating disability was not limited to 
that reflecting the then current severity of the disorder.  
Cf. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
Therefore, the Board will consider all evidence of record.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.   

The veteran's private treatment records do not relate to the 
extent of his disability due to scars of the right forearm, 
thoracic spine, or right lower abdomen.

The veteran underwent a VA examination in February 1999.  The 
examiner noted scars of the right forearm and over the 
thoracic spine.  With respect to the right elbow there was 
shrapnel still embedded in the tissues of his forearm, but 
the injury was well healed with no complications.  The scar 
over the thoracic spine was also superficial with no effect 
on the deep organs or tissue.  X-rays showed a small metallic 
density in the right forearm and the soft tissues of the back 
but were otherwise normal.  The scar of the right forearm was 
approximately 1.5 inches in diameter with wrinkled surface 
and slightly sunken-in appearance corresponding to the area 
where the shrapnel went under the skin.  There was no 
indication of any limitation of motion of the right forearm 
and no indication of pain.  The scar over the thoracic spine 
was approximately 2 centimeters in diameter with the same 
appearance as the right forearm scar.  There were no metal 
fragments palpable at the sight of the thoracic spine scar.  
There was a large scar nearby that was the result of a recent 
procedure that was not related to the service-connected 
injuries.  The range of motion of the thoracic spine was 
normal and there was no indication of pain associated with 
that scar.

The veteran was provided another VA examination in April 
2000.  The examiner stated that none of the veteran's scars 
show any underlying tissue loss, disfigurement, keloid 
formation, or limitation of function.  There was no 
ulceration or breakdown in the scars and no edema.  The 
thoracic spine scar was 3 centimeters by .2 centimeters and 
the right arm scar was 3 centimeters by .25 centimeters.  
There was no sign of any acute inflammation.  There was a 
full range of motion of the right arm and back.

The veteran was provided his most recent VA examination in 
August 2003.  At the time of the examination the veteran was 
in no acute pain.  He walked and dressed and undressed 
without difficulty.  The examiner noted a small scar in the 
right forearm with retained fragments felt under the skin.  
The veteran had a full range of motion of the wrist and elbow 
and no evidence of loss of muscle power and no wasting of 
musculature.  The scar over the thoracic spine was small and 
there was no evidence of retained shrapnel.  There was no 
evidence of deformity of the thoracic spine and no limitation 
of motion.  The examiner offered his opinion that the veteran 
had essentially no residuals of the scars of his right 
forearm and thoracic spine.

The schedular criteria by which the veteran's scars can be 
rated have changed, effective August 30, 2002, during the 
pendency of the veteran's appeal.  See, 67 FR 49,596 (July 
31, 2002).  In keeping with VA practice and appropriate 
precedent, the rating agency should apply the version of the 
regulation that is most favorable to the veteran, since the 
regulations changed during the pendency of his appeal.  See, 
VAOPGCPREC 7-03 (2003).  Therefore, adjudication of the 
increased rating claims for the right forearm scar and 
thoracic spine scar must include consideration of the former 
and the revised criteria.  It is noted that the effective 
date of any rating assigned under the revised schedular 
criteria may not be earlier than the effective date of that 
change; the Board must apply only the earlier version of the 
regulation for the period prior to the effective date of 
change.  VAOPGCPREC 3-2000, 65 Fed. Reg. 33,421 (2000).  

Under the old rating criteria as well as under the new, scars 
under Diagnostic Code 7805 are rated on the basis of the 
limitation of function of the part affected.  Under 
Diagnostic Code 7804, as in effect prior to August 30, 2002, 
superficial scars warrant a 10 percent rating if they are 
tender and painful on objective demonstration.  38 C.F.R. 
§ 4.118, Diagnostic Code 7804 (2002).

The Board finds that a rating above 10 percent is not 
warranted under the old rating criteria.  There is no 
indication of any limitation of function of the right forearm 
or thoracic spine.  The VA examinations all show a normal 
range of motion with no functional impairment.  There is no 
basis for a rating in excess of 10 percent for the veteran's 
scar of the right forearm or thoracic spine, as no medical 
evidence shows any resulting limitation of function of the 
veteran's right forearm or thoracic spine.  38 C.F.R. 
§ 4.118, Diagnostic Code 7804, 7805 (2002).  

Under the revised rating criteria, a 10 percent rating is 
warranted for a scar, other than head, face or neck that is 
superficial and does not cause limitation of motion, if it is 
144 square inches or more in size (929 square cm.).  38 
C.F.R. § 4.118, Diagnostic Code 7802 (2005).  A 10 percent 
rating is also warranted for superficial scars that are 
painful on examination.  38 C.F.R. § 4.118, Diagnostic Code 
7804 (2005).  A scar can also be rated based on limitation of 
function of the affected part. 38 C.F.R. § 4.118, Diagnostic 
Code 7805 (2005).  A higher rating requires a scar that is 
deep or causes limitation of motion, or is based on 
limitation of function of the part affected.  38 C.F.R. 
§ 4.118, Diagnostic Code 7801, 7805 (2005).

The Board finds that ratings in excess of 10 percent for the 
veteran's scars of the right forearm and thoracic spine are 
not warranted under the revised criteria.  There is no 
evidence that the veteran's scars of the right forearm or 
thoracic spine are deep or cause limitation of motion, and no 
evidence that there is any limitation of function of the 
right forearm or thoracic spine.  The veteran's scar over the 
right forearm measures 3 centimeters by 0.25 centimeter and 
the scar on the thoracic spine is 3 centimeters by .2 
centimeters which are both significantly less than 929 square 
cm.).  A rating of 10 percent is the highest rating that can 
be assigned based on the size alone, for a scar, other than 
the head, face, or neck, that is superficial and does not 
cause limited motion.  38 C.F.R. § 4.118, Diagnostic Code 
7802 (2005).  The veteran's scars are not deep and do not 
cause limitation of motion; therefore a rating under 
Diagnostic Code 7801 is not warranted.  38 C.F.R. § 4.118, 
Diagnostic Code 7801 (2005).  There is also no limitation of 
function associated with the scars of the right forearm or 
thoracic spine, and therefore ratings are not warranted based 
on any limitation of function.  38 C.F.R. § 4.118, Diagnostic 
Code 7805 (2005).

When all the evidence is assembled, the VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the fair preponderance of the evidence is 
against the claim, in which case, the claim is denied.  
38 U.S.C.A. § 5107 (West 1991); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  The Board finds that there is a 
preponderance of the evidence against the assignment of an 
evaluation in excess of 10 percent for the right forearm or 
thoracic spine scars, under either the former or revised 
criteria, as set forth above.  Therefore, the reasonable 
doubt doctrine is not for application.





ORDER

Entitlement to an original evaluation in excess of 10 percent 
for a shell fragment wound scar of the right forearm is 
denied.

Entitlement to an original evaluation in excess of 10 percent 
for a shell fragment wound scar of the thoracic spine is 
denied.


REMAND

During the pendency of this appeal, the regulations relating 
to skin disabilities were amended effective August 30, 2002.  
See, 67 FR 49,596 (July 31, 2002).  In keeping with VA 
practice and appropriate precedent, the rating agency should 
apply the version of the regulation that is most favorable to 
the veteran, since the regulations changed during the 
pendency of his appeal.  See, VAOPGCPREC 7-03 (2003).

The Board also finds that additional examinations for the 
veteran's residuals of a shell fragment wound to the right 
lower abdomen are in order.  The veteran should be examined 
for gastrointestinal disability caused by surgery, if any, to 
find shell fragments, as well as an examination to determine 
muscle damage, and disability associated with any scarring.  
The United States Court of Appeals for Veterans Claims 
(Court) has held that "fulfillment of the statutory duty to 
assist ... includes the conduct of a thorough and 
contemporaneous medical examination...so that the evaluation 
of the claimed disability will be a fully informed one."  
Green v. Derwinski, 1 Vet. App. 121, 124 (1991); Allday v. 
Brown, 7 Vet. App. 517, 526 (1995) (citing Suttman v. Brown, 
5 Vet. App. 127, 138 (1993) (duty to assist includes 
providing the veteran a thorough and contemporaneous medical 
examination when needed)).

Accordingly, the case is REMANDED back to the RO via the 
Appeals Management Center in Washington DC for the following 
action:

1.  The RO should schedule the veteran 
for a surgical examination to determine 
the extent of his residuals of a shell 
fragment wound of the right lower 
abdomen.  The examiner should determine 
any residuals of exploratory laparotomy 
performed in service and should address 
all aspects of disability caused by that 
surgery as well as the original injury 
including pain, limitation of function, 
gastrointestinal disabilities, and any 
other symptoms.  All indicated tests 
should be performed, including X-rays if 
necessary.  The claims folder must be 
made available to the examiner for 
review.

2.  The RO should schedule the veteran for 
an examination to determine the extent of 
his disability associated with any scar of 
the right lower abdomen.  The examiner 
should determine the area of the scar and 
if it is superficial or deep, and if it is 
painful or causes limitation of function 
of the affected area.  The claims folder 
must be made available to the examiner.

3.  The RO should then readjudicate the 
veteran's claim, including reviewing all 
newly obtained evidence.  If any benefit 
sought on appeal remains denied, the 
veteran and the veteran's representative 
should be provided an SSOC that contains a 
summary of the evidence and applicable 
laws and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
C.W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


